Name: 96/2/EC: Commission Decision of 12 December 1995 amending Decision 94/85/EC drawing up a list of third countries from which the Member States authorize imports of fresh poultrymeat (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  agricultural policy;  trade;  tariff policy;  economic geography;  animal product
 Date Published: 1996-01-03

 Avis juridique important|31996D000296/2/EC: Commission Decision of 12 December 1995 amending Decision 94/85/EC drawing up a list of third countries from which the Member States authorize imports of fresh poultrymeat (Text with EEA relevance) Official Journal L 001 , 03/01/1996 P. 0006 - 0006COMMISSION DECISION of 12 December 1995 amending Decision 94/85/EC drawing up a list of third countries from which the Member States authorize imports of fresh poultrymeat (Text with EEA relevance) (96/2/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/494/EEC of 26 June 1991 on animal health conditions governing intra-Community trade in and imports from third countries of fresh poultrymeat (1), as last amended by Directive 93/121/EC (2), and in particular Article 9 (1), second sentence, thereof,Whereas Commission Decision 94/85/EC (3), as last amended by Decision 95/181/EC (4), established a list of third countries from which importation of fresh poultrymeat is authorized;Whereas further written assurances have been received from Malta; whereas examination of these assurances has shown that this country satisfies the requirements of the Community;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 In the Annex to Commission Decision 94/85/EC the following line is inserted in accordance with the alphabetic order of the ISO-code:'>TABLE>`.Article 2 This Decision is addressed to the Member States.Done at Brussels, 12 December 1995.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 268, 24. 9. 1991, p. 35.(2) OJ No L 340, 31. 12. 1993, p. 39.(3) OJ No L 44, 17. 2. 1994, p. 31.(4) OJ No L 119, 30. 5. 1995, p. 34.